Title: [To Thomas Jefferson from George Muter, 15 February 1781]
From: Muter, George
To: Jefferson, Thomas


[Richmond, 15 Feb. 1781. The War Office Journal (Vi) contains the following entry under this date: “Letter to the Governor mentioning that it is Doctor Leiper’s opinion that the sick be immediately removed from the house they are now in, and that the Quarter Master can procure one for that purpose, until the hospital is finished; and mentioning the necessity of retaining Doctor Leiper at this place, as there is a number of sick soldiers and no person to attend them if he goes down in the Militia.” Not located.]
